DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a metallocene complex.
Group II, claims 2-3 and 5-8, drawn to a binary metallocene composition and a polymerization process thereby.
Group III, claim 4, drawn to a polymerization process in the presence of the metallocene complex of claim 1.
The groups I to III of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
During a telephone conversation with Attorney Robert Hagen on June 7, 2021 a provisional election was made with traverse to prosecute the invention of II, claims 2-3 and 5-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 and 4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of claim 2, the limitation of “A supported metal complex” should be replaced with “A supported metal complex catalyst composition” to properly define the four components of the catalyst composition of lines 2-4.
Allowable Subject Matter
The subject matters of Claims 2-3 and 5-8 are deemed to be novel and nonobvious over the cited prior art.  
Lue et al. (US 2016/0347888) teaches a metallocene catalyst composition comprising multiple metallocenes for providing an ethylene copolymer composition with broad orthogonal composition distribution comprising a hafnocene and zirconocene ([0018]). In Table 1, Lue exemplifies the a support binary catalyst composition for preparation of Polymer ID 1-2 to 1-7 comprising bis(propylcyclopentadienyl)hafnium dimethyl and bis(1-ethylindenyl)zirconium dimethyl.  However, Lue does not teach or reasonably suggest the specific hafnocene of (propylcyclopentadienyl)(1-methyl-3-butylcyclopentadienyl)-hafnium dimethyl component of the instant claims.
Applicants are urged to incorporate the content of claim 1 to claim 2 and cancel claims 1 and 4 in order to place claims 2-3 and 5-8 in the condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765